Citation Nr: 0208555	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  97-34 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for status post inferior 
wall myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran had active military service from February 1974 to 
August 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board remanded this case in April 1999.

The Board issued a decision in this case in April 2000.  The 
claimant appealed that decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  

In a May 16, 2001 ORDER, the CAVC granted Appellee's Motion 
for Remand and Stay of Proceedings and vacated the April 2000 
Board decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the claimant's appeal has been 
obtained by the RO.

2.  Cardiovascular disease was not shown in service or for 
several years thereafter, nor demonstrated to a compensable 
degree during the first post service year.

3.  An inferior wall myocardial infarction occurred several 
years after separation from active service.

4.  The probative, competent medical evidence of record does 
not establish a nexus between status post inferior wall 
myocardial infarction and active service.  


CONCLUSION OF LAW

Status post inferior wall myocardial infarction was not 
incurred in or aggravated by active service; nor may 
cardiovascular disease be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show a diagnosis of 
cardiovascular disease or treatment for acute myocardial 
infarction.  The veteran testified that he had not been 
diagnosed with or treated for hypertension or heart disease 
during active service.  Transcript, p. 2 (Aug. 1999).  

The February 1974 service medical entrance examination shows 
that the heart and vascular system was normal and a chest x-
ray examination was negative.  In September 1974, the veteran 
was seen for a one-day history of anterior pleuritic chest 
pain.  The veteran had been involved in a truck accident five 
days earlier.  Physical and x-ray examinations showed the 
chest was clear.  The impression was viral syndrome.  An 
October 1975 x-ray examination request form shows the veteran 
complained of a five-week history of chest pain.  Chest x-ray 
examination was normal.  

Periodic service department medical examinations in October 
1980 and April 1987 show that the heart and vascular system 
was normal.  In April 1987 a chest x-ray examination was 
negative.  The veteran reported chest pain in his April 1987 
report of medical history.  In October 1988, the veteran was 
seen for a one-week history of increasing chest pain and the 
onset of shortness of breath.  The veteran related that his 
mother had a history of coronary artery disease and three 
myocardial infarctions.  

Physical examination showed the chest was clear to 
auscultation without rales, rhonchi, or wheezing.  There was 
no costovertebral angle tenderness and the heart had a 
regular rate and rhythm.  Lateral compression reproduced pain 
in the upper mid sternum and the assessment was chest wall 
pain of unknown etiology.  The veteran then underwent a chest 
x-ray examination that showed no significant abnormalities.  
An electrocardiogram was normal.  The April 1990 medical 
separation examination shows that the heart and vascular 
system was normal.  A chest x-ray examination performed two 
weeks prior to the separation was normal.  The veteran 
reported chest pain and shortness of breath in his April 1990 
report of medical history, but the physician did not diagnose 
heart disease.

The post-service medical evidence does not show a diagnosis 
of cardiovascular disease during the initial post-service-
year.  The veteran testified that he had not been diagnosed 
with or treated for heart disease or problems until January 
1997 when he was hospitalized with an acute myocardial 
infarction.  Tr., pp. 2-3.  

During VA examination in September 1990, the veteran related 
a history of recurring chest pain.  On physical examination, 
the veteran denied any cardiac problems except for occasional 
sharp chest pain.  Cardiac examination was normal.  Chest x-
ray examination showed the heart and mediastinal structures 
were within normal limits.  An electrocardiogram disclosed 
sinus bradycardia but was otherwise within normal limits.

VA hospitalization records show the veteran was admitted in 
January 1997 after he developed a choking sensation and chest 
tightness, which persisted from the previous evening.  On 
admission, cardiovascular examination was normal.  Chest  x-
ray examination was within normal limits.  An 
electrocardiogram and blood testing were unremarkable.  
Cardiac enzymes showed some elevation.  

Echocardiogram showed inferior wall hypokinesia with mild LV 
dysfunction.  The veteran was admitted to the coronary care 
unit where he was placed on Lopressor and aspirin.  Because 
of prolonged chest pain the examiner felt he was not a 
candidate for "TPA."  

The examiner noted that the electrocardiograms at admission 
were consistent with early repolarization syndrome; however, 
subsequent electrocardiograms were consistent with evolving 
inferior wall myocardial infarction.  Following transfer to 
another unit several days later, he underwent a stress test.  
This did not reveal any angina, arrhythmia, or any ST-T 
changes.  The veteran was discharged with instructions to 
follow-up on an outpatient basis.  The discharge diagnosis 
was inferior wall myocardial infarction.  

The veteran testified that he received treatment for chest 
pain on several occasions during active service.  Tr., pp. 3-
6.  He testified that he did not have to receive any medical 
treatment for chest pain or other heart problems during his 
initial post-service year.  Tr., p. 7.  He testified that he 
was diagnosed with high cholesterol during active service, 
and that there have been indirect indications and statements 
from a physician that he should have been given dietary 
instructions to lower his cholesterol, because this combined 
with stress and pain syndrome could cause heart disease or 
heart attack.  Tr., p. 8.  The veteran opined that he 
believed his heart disease began early in his military 
career.  Tr., pp. 11, 14.  In response to a question for 
clarification whether a physician had related his heart 
disease to service, the veteran testified that "it is 
obviously not documented."  He testified that the VA 
physician indicated that when he was diagnosed with high 
cholesterol he should have been educated as to proper dietary 
restrictions.  Tr., pp. 11-12.  He testified that the 
physician did not directly state what caused his heart 
attack.  Tr., p. 12.  The veteran stated that he would obtain 
and submit a medical opinion that would support his claim.  
Tr., pp. 13, 16.  

The veteran submitted an October 1999 statement from his 
treating cardiologist.  The physician noted that he had begun 
treating the veteran one week earlier and that he had 
reviewed the outside records as well as the veteran's 
military records.  The physician noted that the veteran has 
coronary artery disease and that he had had a myocardial 
infarction in 1997.  The physician noted the veteran's 
complaints of chest pain during service and that laboratory 
studies revealed hypercholesterolemia.  


The physician stated: "I cannot comment with any authority 
but do feel that his coronary artery disease has presented at 
a very young age in a very aggressive fashion and cannot 
exclude the possibility that the beginning of this process 
began while in the military."  


Criteria
General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2001).  

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any right other than hose 
provided by the VCAA."  66 Fed. Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding no 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for service connection in the September 1997 rating decision, 
which also provided him with a rationale explaining why the 
evidence did not allow for a grant of his claim.  

The October 1997 Statement of the Case (SOC), in addition to 
providing a rationale of the RO's decision, also provided the 
veteran with notice of the specific regulations pertaining to 
his claim.  In light of the above, the Board finds that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

In particular, the complete service medical records had 
previously been obtained in August 1990 and there is no 
indication that there are additional service medical records.  
The evidence also includes the post-service VA examination 
records and the January 1997 VA hospitalization report.  The 
evidence also includes a private medical opinion from the 
veteran's treating cardiologist.  He has not identified any 
other pertinent evidence which has not been obtained.  
38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 2001); see also 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  

The Board finds that a VA medical opinion is not required in 
this case because, as will be discussed in greater detail 
below, the private medical opinion already submitted shows 
that the claim for service connection cannot be 
substantiated.  Furthermore, obtaining another medical 
opinion would not provide the evidence of inservice 
incurrence of a disability that is missing from this case.  
Thus, there is no reasonable possibility that obtaining such 
a medical opinion would substantiate the claim.  See 66 Fed. 
Reg. 45,626, 45,631.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC held that, before the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the CAVC recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).
Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

After a careful review of the record, the Board concludes 
that the medical evidence does not demonstrate that the 
veteran's post-service inferior wall myocardial infarction or 
the post-service development of cardiovascular disease was 
incurred in or was the result of a disability incurred in or 
aggravated by service.  

The service medical records do not show a diagnosis of 
cardiovascular disease or treatment for acute myocardial 
infarction.  The veteran does not contend that he had been 
diagnosed with or treated for cardiovascular disease during 
active service.  Tr., p. 2.  Although these records show the 
veteran was examined for chest pain on several occasions 
during his military career, physical examinations and 
diagnostic tests did not disclose heart disease.  


Periodic medical examinations in October 1980 and April 1987 
show that the heart and vascular system was normal.  In fact, 
during examination in October 1988 for a one-week history of 
increasing chest pain and the onset of shortness of breath, 
the assessment was chest wall pain of unknown etiology.  

Finally, the April 1990 medical separation examination shows 
that the heart and vascular system was normal.  A chest x-ray 
examination performed two weeks prior to the separation was 
normal.  

The post-service medical evidence does not show a diagnosis 
of cardiovascular disease during the initial post-service-
year.  The September 1990 VA examination report shows the 
cardiac examination was normal.  

Chest x-ray examination showed the heart and mediastinal 
structures were within normal limits, and an 
electrocardiogram disclosed sinus bradycardia but was 
otherwise within normal limits.  There was no diagnosis of 
heart disease.  

The veteran does not contend that he had been diagnosed with 
or treated for cardiovascular disease during the initial 
post-service-year.  In fact, the veteran testified that he 
had not been diagnosed with or treated for heart disease or 
problems until January 1997 when he was hospitalized with an 
acute myocardial infarction.  Tr., pp. 2-3.  Consequently, 
service connection cannot be granted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

The initial post-service medical evidence showing a diagnosis 
of inferior wall myocardial infarction is the January 1997 VA 
hospitalization report.  This report comes several years 
after the veteran's separation from active service.  It does 
not contain a medical opinion relating the post-service 
myocardial infarction or heart disease to active service.  




The issue in this case is whether the veteran's post-service 
myocardial infarction is attributable to any incident or 
event of active service.  This issue is medical in nature 
because it pertains to the etiology of the veteran's post-
service myocardial infarction.  

Since the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Heuer v. Brown, 7 Vet. App. at 384; Grottveit v. Brown, 
5 Vet. App. at 93.  

Although the veteran testified that he believes his heart 
disease began early in his military career, Tr., pp. 11, 14, 
he is a lay person and not qualified to render such an 
opinion to substantiate his claim.  Grottveit, 5 Vet. App. at 
93 (CAVC held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded).  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (CAVC held that a witness 
must be competent in order for his or her statements or 
testimony to be probative as to the facts under 
consideration).  

The only medical nexus evidence submitted in support of the 
claim consists of the October 1999 statement from the 
veteran's treating cardiologist.  The physician stated: "I 
cannot comment with any authority but do feel that his 
coronary artery disease has presented at a very young age in 
a very aggressive fashion and cannot exclude the possibility 
that the beginning of this process began while in the 
military."  The Board finds that this statement does not 
constitute the requisite nexus opinion to substantiate this 
claim.  

Initially, the Board finds that the statement does not 
contain the degree of medical certainty that is necessary for 
a medical opinion, sufficient to establish a plausible 
medical nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(suggesting that a doctor's opinion, expressed in terms of 
may, was too speculative, on its own, to substantiate the 
claim); see also Tirpak v. Derwinski, 2 Vet. App. at 610-11 
(holding that a doctor's opinion that the veteran's service-
connected condition "may or may not" have contributed to his 
cause of death was inadequate nexus evidence to substantiate 
the claim).  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the CAVC, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous CAVC findings regarding 
syntax necessary to establish medical nexus).  The CAVC has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

However, in Bloom the CAVC recognized that an opinion, with 
no clinical data or other rationale to support it or other 
evidence of record to give it substance, was "purely 
speculative" and, therefore, an insufficient basis upon which 
to substantiate the claim.  Id.  

In this case the physician stated that he could not render an 
opinion on the causation issue with any authority.  The 
physician also did not express an opinion that it was 
possible that the veteran's coronary artery disease began 
during service, but only that he could not exclude the 
possibility that the beginning of this process began while 
the veteran was in the military.  

This statement does not contain the degree of medical 
certainty that is necessary to render a medical opinion 
sufficient to establish a plausible medical nexus.  Since the 
opinion sits by itself, unsupported and unexplained, the 
Board considers it to be purely speculative in nature, and 
not sufficient to satisfy the medical nexus requirement for 
service connection.  Bloom, 12 Vet. App. at 187; see Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); see also Tirpak, 2 Vet. 
App. at 611.  

For these reasons, the Board finds that an inferior wall 
myocardial infarction occurred after separation from active 
service and the probative evidence does not establish a nexus 
between status post inferior wall myocardial infarction and 
active service.  The Board concludes that status post 
inferior wall myocardial infarction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt has no application to his 
case.  


ORDER

Entitlement to service connection for status post inferior 
wall myocardial infarction is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

